[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             DEC 29, 2006
                              No. 06-13638                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 02-00212-CR-1-CG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

GERALD ALPHONSE JOYNER,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                            (December 29, 2006)

Before BLACK, HULL and MARCUS, Circuit Judges.

PER CURIAM:

     Gerald Alphonse Joyner appeals his 24-month sentence imposed for
violating the terms of his supervised release. After review, we affirm.

                                I. BACKGROUND

      Joyner pled guilty to being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g)(1). He was sentenced to 27 months’ imprisonment, to be

followed by three years’ supervised release. As a condition of his supervised

release, Joyner was to refrain from excessive use of alcohol and prohibited from

purchasing, possessing or using a controlled substance. Joyner was also required

to participate in alcohol and drug testing and a treatment program.

      After serving his prison term, Joyner began his supervised release on March

7, 2005. Joyner repeatedly tested positive for either cocaine or ethanol. After

Joyner admitted to his probation officer that he had used cocaine, Joyner was

placed in a substance abuse program. When he again tested positive for ethanol on

three occasions, Joyner agreed to participate in a 90-day residential treatment

program. After completing the 90-day program, however, Joyner again tested

positive for cocaine and admitted that, because he had expected a positive

urinalysis, he had substituted someone else’s urine for his own. Joyner’s probation

officer petitioned the district court for revocation of Joyner’s supervised release.

      At the revocation hearing, Joyner admitted his violations and to having a

“drug problem.” Based on his Grade C violations and a criminal history category



                                           2
of IV, Joyner’s advisory Chapter 7 guidelines range was 6 to 12 months’

imprisonment. See U.S.S.G. § 7B1.4(a). The statutory maximum term of

imprisonment was two years. See 18 U.S.C. § 3583(3)(3). Joyner requested that

he be sentenced to 6 months’ community confinement at a halfway house so that

he could receive drug treatment and maintain his ability to work. The government

made no recommendation as to sentence, but requested that Joyner not be put on

supervised release following his term of imprisonment because it believed Joyner

would be unable to comply with the terms of supervised release.

      In sentencing Joyner, the district court expressly noted that it had

“considered the sentencing guidelines” as well as “Joyner’s background and

history,” and that, “[b]ased on his extensive criminal history and his unwillingness

to abide by the conditions of probation,” a guideline range sentence was not

appropriate. The district court further explained that Joyner had been using drugs

even after being permitted to participate in the 90-day drug program. Furthermore,

the court found that Joyner failed to “comply[] with the orders and directives of the

probation office,” and instead “actually attempt[ed] to deceive” the office. Based

on the above, the district court sentenced Joyner to 24 months’ imprisonment, with

an evaluation for potential drug abuse and participation in a treatment program if

necessary. Joyner objected to the sentence as unreasonable, but the court disagreed



                                          3
based on its evaluation of “all the circumstances.” This appeal followed.

                                  II. DISCUSSION

      On appeal, Joyner argues that the district court failed to consider the factors

in 18 U.S.C. § 3553(a) in imposing his sentence and that, had the district court

properly considered the § 3553(a) factors, it would have concluded that

confinement in a community halfway house for drug treatment was the most

appropriate punishment under these circumstances.

      After United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005), we

review a sentence imposed upon revocation of supervised release for

reasonableness in light of the factors in § 3553(a). United States v. Sweeting, 437
F.3d 1105, 1106-07 (11th Cir. 2006). We have concluded that “nothing in Booker

or elsewhere requires the district court to state on the record that it has explicitly

considered each of the § 3553(a) factors or to discuss each of the § 3553(a)

factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). Rather, an

indication that the district court has considered a defendant’s arguments and the §

3553(a) factors is sufficient. Id. at 1330.

      Here, the district court did not explicitly mention the § 3553(a) factors.

However, the arguments of the parties before the district court and the district

court’s stated reasons for imposing a sentence above the guidelines range implicate



                                              4
several § 3553(a) factors. Specifically, the district court explicitly considered

Joyner’s background, criminal history and drug problem, his past unwillingness to

abide by the conditions of probation and his attempts to deceive the probation

office by substituting someone else’s urine sample. In other words, the district

court considered the history and characteristics of the defendant, the circumstances

of offense and the need for medical treatment and deterrence. See 18 U.S.C. §

3553(a)(1), (2)(B), (2)(D). Furthermore, we cannot say that Joyner’s 24-month

sentence was unreasonable under the factual circumstances of this case.

      AFFIRMED.




                                           5